 

Exhibit 10.21

[g2016031819201818615810.jpg]

September 29, 2015

Rachel Stahler

926 Coolidge Street

Westfield, NJ 07090

Dear Rachel:

It is with a great deal of pleasure that I write to confirm the details of your
promotion within inVentiv Health, Inc. (“inVentiv Health”, or the “Company”).
Effective September 1, 2015, your new business title will be Chief Information
Officer, inVentiv Health, Inc. and you will report directly to me.

Your new annual salary will be $400,000, payable in accordance with the
Company’s regular payroll practices and subject to all applicable taxes and
withholdings.

Additionally,

inVentiv Annual Bonus Program

You will be eligible to participate in the Company’s annual bonus program. Your
target is 50% of your annual salary. Payments under the bonus program are
discretionary and are based on various business-related factors, including
achievement against Company and individual objectives. We anticipate that
payment of any annual bonus will be made in the first quarter of the following
calendar year, but the timing of any annual bonus payout, if any, shall be made
in the Company’s sole discretion. You must be employed by the Company at the
time of payout in order to be eligible for any bonus. The Company reserves the
right to amend, modify and/or terminate the bonus program and other incentive
compensation programs at its discretion, subject to all applicable laws and
regulations.

Equity Incentive Plan

Subject to the approval of the Compensation Committee of the Board of Directors
of inVentiv Group Holdings, Inc., you will receive a grant of 4,000 stock
options to purchase the common stock at an Exercise Price determined according
to the grant date. The parameters of the stock option award are as follows:

 

(a)

35% of award will be time-based options, vesting in 20% increments over 5 years,
subject to your continued employment at the vesting date; and

 

(b)

65% of the award will be performance-based options, vesting in 20% increments
for achieving certain rolling twelve-month EBITDA targets.

Nothing in this letter changes the at-will nature of your employment, as
outlined in your original offer letter with the Company. The provisions of your
benefits such as medical, insurance, vacation, and 401(k) will remain the same.

inVentiv Health has made significant progress due to the individual and
collective efforts of all of our employees. Thank you for your contributions
towards this endeavor. We are looking forward to tapping into your creativity
and enthusiasm as we continue to move forward.

 

Sincerely,

 

 

 

/s/ Michael A. Bell

 

Michael A. Bell

 

Chairman and Chief Executive Officer

 

inVentiv Health, Inc.

 

 

 